Citation Nr: 0108765	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-17 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
prostate, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a disability of the 
thyroid, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a disability of the 
respiratory system, claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for a disability of the 
skin, claimed as due to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. H.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In that decision, the RO denied the veteran's claim for 
entitlement to service connection for post traumatic stress 
disorder (PTSD); and denied his claims for entitlement to 
service connection for prostate cancer, respiratory cancer, 
skin rash, thyroid cancer, and cardiovascular accidents, 
claimed as due to Agent Orange exposure.  In March 1997, the 
veteran filed both a notice of disagreement and a substantive 
appeal with regard to all of these issues.  In April 1997, 
the RO furnished the veteran a statement of the case that 
addressed all of the same.  At the time of July 1998 hearing, 
the veteran pursued all of the issues except the one 
pertaining to the cardiovascular accidents.  However, it is 
not clear that the veteran has withdrawn the issue of 
entitlement to service connection for cardiovascular 
accidents.  This matter is referred to the RO for 
clarification.

In May 2000, the Hearing Officer granted service connection 
for schizophrenia, paranoid type (claimed as PTSD), and 
assigned a 50 percent evaluation, effective June 19, 1996.  
The veteran has not filed a notice of disagreement following 
the grant of service connection for schizophrenia, paranoid 
type, and thus that claim is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim).

The Board further notes that the veteran's representative has 
added the issue of service connection for diabetes mellitus 
to the Informal Hearing Presentation, dated February 2001.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

Upon review of the record, the veteran's service personnel 
records, including his DD Form 214, indicate that he served 
in the Republic of Vietnam during the Vietnam Era.  However, 
other than the veteran's assertions, there is no evidence in 
the claims file to support his account of herbicide exposure 
in service.  Moreover, because the evidence of record, as 
currently presented in this case, fails to indicate that the 
veteran has a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(c); and because the law, as 
authoritatively interpreted by the Court of Appeals for 
Veterans Claims, permits a presumption of herbicide exposure 
only in instances where the veteran has developed one or more 
of the enumerated conditions, the veteran's exposure may not 
be presumed at this time.  See McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

Therefore, in accordance with the VA's duty to assist the 
veteran in developing further evidence which might support 
his claims, as required by the VCAA, it is now incumbent upon 
the VA to attempt to secure information which might confirm 
that the veteran was exposed to Agent Orange in service.  For 
this task, reference to official Government records will be 
necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should first ask the veteran to 
specify where, and under what circumstances (including his 
unit assignment and duties), he claims to have been exposed 
to Agent Orange during his service in Vietnam.  Then, once 
that information is received, the RO should forward the 
information supplied by the veteran, along with his service 
personnel records, which already have been associated with 
the claims file, to USASCRUR, and ask that agency to provide 
a report as to the extent, if any, of the veteran's exposure 
to Agent Orange or other herbicides in service.

In addition, the new legislation also requires VA to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

The veteran has brought forth competent evidence of post 
service diagnoses related to his prostate and urinary tract 
system, and diagnoses of hypothyroidism, asthma and chronic 
obstructive pulmonary disease, and erythema multiforme.  
Moreover, the veteran has attributed these disabilities to 
his service, including to his claimed exposure to Agent 
Orange.  Since the underlying etiological basis for the 
diagnoses of these ailments in the record on appeal is not 
clear, the Board determines that the medical evidence of 
record is not sufficient to make a decision on the veteran's 
claims.

As such, the RO should, after the foregoing development 
outlined above, schedule the veteran for a medical 
examination relative to each of his claimed aliments.  The 
examiner should review the evidence as to the veteran's 
exposure (if documented) to Agent Orange in service, and 
should render an opinion as to whether the veteran has a 
current disorder (to include a disability of the prostate and 
urinary tract system, asthma, chronic obstructive pulmonary 
disease, hypothyroidism, and erythema multiforme) 
attributable to herbicide exposure.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for a prostate disorder, 
thyroid disorder, respiratory disorder, 
and skin disorder, from his discharge 
from service to the present.  The RO 
should take appropriate steps to obtain 
copies of all of the veteran's records of 
treatment or hospitalization from any VA 
facilities so identified, as well as any 
additional records of treatment from any 
other source identified by the veteran, 
which are not already in the claims file, 
and associate them with the record.  If 
the RO is unable to obtain any of the 
records identified by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

2.  The RO should also give the veteran 
the opportunity to provide specific 
information concerning his claimed 
exposure to Agent Orange in service, 
including the dates of his tour of duty 
in Vietnam, approximates dates and 
locations, as well as the circumstances, 
of the claimed exposure, and the unit(s) 
in which he served.  The RO should ask 
the veteran to provide specific 
information, including dates, places, 
unit assignments, etc.

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as his reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged exposure to Agent 
Orange.

4.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should then schedule him for a VA 
examination(s), by an appropriate 
specialist, to determine whether the 
veteran currently has a disorder of the 
prostate and urinary tract system, of the 
respiratory system (to include asthma 
and/or chronic obstructive pulmonary 
disease), of the thyroid (to include 
hypothyroidism), and of the skin (to 
include erythema multiforme) as a result 
of exposure to Agent Orange.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include the evidence in the 
record upon which the examiner bases the 
opinion.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  The RO should then review the record 
and readjudicate the claims of service 
connection for a prostate disorder, a 
thyroid disorder, a respiratory disorder, 
and a skin disorder, all claimed as due 
to Agent Orange exposure.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


